Case 2:19-cv-05879-MWF-AS Document 1 Filed 07/09/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     phylg@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA

12
       Chris Langer,                           Case No.
13
                 Plaintiff,
14                                             Complaint For Damages And
         v.                                    Injunctive Relief For Violations
15                                             Of: American’s With Disabilities
       Golbahar Investments LLC, a             Act; Unruh Civil Rights Act
16     California Limited Liability
       Company;
17     Akhtar Golbahar;
       Alexander Golbahar; and Does 1-
18     10,
19               Defendants.
20
21         Plaintiff Chris Langer complains of Golbahar Investments LLC, a
22   California Limited Liability Company; Akhtar Golbahar; Alexander Golbahar;
23   and Does 1-10 (“Defendants”), and alleges as follows:
24
25     PARTIES:
26     1. Plaintiff is a California resident with physical disabilities. He is a
27   paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
28   specially equipped van with a ramp that deploys out of the passenger side of


                                           1

     Complaint
Case 2:19-cv-05879-MWF-AS Document 1 Filed 07/09/19 Page 2 of 7 Page ID #:2




 1   his van and he has a Disabled Person Parking Placard issued to him by the State
 2   of California.
 3     2. Defendant Golbahar Investments LLC owned the real property located
 4   at or about 2020 Cotner Avenue, Los Angeles, California, in March 2019.
 5     3. Defendant Golbahar Investments LLC owns the real property located at
 6   or about 2020 Cotner Avenue, Los Angeles, California, currently.
 7     4. Defendants Akhtar Golbahar and Alexander Golbahar owned Twenty
 8   Twenty Wine located at or about 2020 Cotner Avenue, Los Angeles,
 9   California, in March 2019.
10     5. Defendants Akhtar Golbahar and Alexander Golbahar own Twenty
11   Twenty Wine located at or about 2020 Cotner Avenue, Los Angeles,
12   California, currently.
13     6. Plaintiff does not know the true names of Defendants, their business
14   capacities, their ownership connection to the property and business, or their
15   relative responsibilities in causing the access violations herein complained of,
16   and alleges a joint venture and common enterprise by all such Defendants.
17   Plaintiff is informed and believes that each of the Defendants herein,
18   including Does 1 through 10, inclusive, is responsible in some capacity for the
19   events herein alleged, or is a necessary party for obtaining appropriate relief.
20   Plaintiff will seek leave to amend when the true names, capacities,
21   connections, and responsibilities of the Defendants and Does 1 through 10,
22   inclusive, are ascertained.
23
24     JURISDICTION & VENUE:
25     7. The Court has subject matter jurisdiction over the action pursuant to 28
26   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
27   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
28     8. Pursuant to supplemental jurisdiction, an attendant and related cause


                                            2

     Complaint
Case 2:19-cv-05879-MWF-AS Document 1 Filed 07/09/19 Page 3 of 7 Page ID #:3




 1   of action, arising from the same nucleus of operative facts and arising out of
 2   the same transactions, is also brought under California’s Unruh Civil Rights
 3   Act, which act expressly incorporates the Americans with Disabilities Act.
 4     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 5   founded on the fact that the real property which is the subject of this action is
 6   located in this district and that Plaintiff's cause of action arose in this district.
 7
 8     FACTUAL ALLEGATIONS:
 9     10. Plaintiff went to Twenty Twenty Wine in March 2019 with the intention
10   to avail himself of its goods and services and to assess the business for
11   compliance with the disability access laws.
12     11. Twenty Twenty Wine is a facility open to the public, a place of public
13   accommodation, and a business establishment.
14     12. Parking spaces are one of the facilities, privileges, and advantages
15   offered by Defendants to patrons of Twenty Twenty Wine.
16     13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
17   to provide accessible parking.
18     14. Currently, the defendants fail to provide accessible parking.
19     15. Plaintiff personally encountered these barriers.
20     16. By failing to provide accessible facilities, the defendants denied the
21   plaintiff full and equal access.
22     17. The failure to provide accessible facilities created difficulty and
23   discomfort for the Plaintiff.
24     18. Paths of travel are one of the facilities, privileges, and advantages
25   offered by Defendants to patrons of Twenty Twenty Wine.
26     19. Even though the plaintiff did not confront the barrier, the defendants
27   fail to provide accessible paths of travel leading to the entrance of Twenty
28   Twenty Wine.


                                               3

     Complaint
Case 2:19-cv-05879-MWF-AS Document 1 Filed 07/09/19 Page 4 of 7 Page ID #:4




 1     20. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     21. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in fact,
 7   these barriers are readily achievable to remove. Moreover, there are numerous
 8   alternative accommodations that could be made to provide a greater level of
 9   access if complete removal were not achievable.
10     22. Plaintiff will return to Twenty Twenty Wine to avail himself of its goods
11   or services and to determine compliance with the disability access laws once it
12   is represented to him that Twenty Twenty Wine and its facilities are
13   accessible. Plaintiff is currently deterred from doing so because of his
14   knowledge of the existing barriers and his uncertainty about the existence of
15   yet other barriers on the site. If the barriers are not removed, the plaintiff will
16   face unlawful and discriminatory barriers again.
17     23. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27
28


                                               4

     Complaint
Case 2:19-cv-05879-MWF-AS Document 1 Filed 07/09/19 Page 5 of 7 Page ID #:5




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     25. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
Case 2:19-cv-05879-MWF-AS Document 1 Filed 07/09/19 Page 6 of 7 Page ID #:6




 1     26. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3     27. Here, the failure to provide accessible parking is a violation of the law.
 4     28. When a business provides paths of travel for its customers, it must
 5   provide accessible paths of travel.
 6     29. Here, the failure to provide accessible paths of travel is a violation of the
 7   law.
 8     30. The Safe Harbor provisions of the 2010 Standards are not applicable
 9   here because the conditions challenged in this lawsuit do not comply with the
10   1991 Standards.
11     31. A public accommodation must maintain in operable working condition
12   those features of its facilities and equipment that are required to be readily
13   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14     32. Here, the failure to ensure that the accessible facilities were available
15   and ready to be used by the plaintiff is a violation of the law.
16
17   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
18   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
19   Code § 51-53.)
20     33. Plaintiff repleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
23   that persons with disabilities are entitled to full and equal accommodations,
24   advantages, facilities, privileges, or services in all business establishment of
25   every kind whatsoever within the jurisdiction of the State of California. Cal.
26   Civ. Code §51(b).
27     34. The Unruh Act provides that a violation of the ADA is a violation of the
28   Unruh Act. Cal. Civ. Code, § 51(f).


                                              6

     Complaint
Case 2:19-cv-05879-MWF-AS Document 1 Filed 07/09/19 Page 7 of 7 Page ID #:7




 1      35. Defendants’ acts and omissions, as herein alleged, have violated the
 2   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 3   rights to full and equal use of the accommodations, advantages, facilities,
 4   privileges, or services offered.
 5      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 6   discomfort or embarrassment for the plaintiff, the defendants are also each
 7   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 8   (c).)
 9
10             PRAYER:
11             Wherefore, Plaintiff prays that this Court award damages and provide
12   relief as follows:
13           1. For injunctive relief, compelling Defendants to comply with the
14   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
15   plaintiff is not invoking section 55 of the California Civil Code and is not
16   seeking injunctive relief under the Disabled Persons Act at all.
17           2. Damages under the Unruh Civil Rights Act, which provides for actual
18   damages and a statutory minimum of $4,000 for each offense.
19           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
21
     Dated: July 1, 2019                  CENTER FOR DISABILITY ACCESS
22
23
                                          By:
24
25                                        ____________________________________

26                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
27
28


                                                7

     Complaint
